131 F.3d 144
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Robert L. STRAITT, Appellant,v.COMMONWEALTH of Massachusetts, Appellee.
No. 97-3112.
United States Court of Appeals, Eighth Circuit.
Submitted:  Dec. 4, 1997.Decided:  Dec. 10, 1997.

Appeal from the United States District Court for the District of Minnesota.
Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Robert L. Straitt appeals from the district court's1 order dismissing his civil action.  First, we deny Straitt's motions for contempt.  Second, having carefully reviewed the record and Straitt's brief, we conclude that dismissal was proper and that an extended opinion is not necessary.  Accordingly, the judgment is affirmed.  See 8th Cir.  R. 47B.



1
 The Honorable Richard H. Kyle, United States District Judge for the District of Minnesota, adopting the report and recommendation of The Honorable Franklin L. Noel, United States Magistrate Judge for the District of Minnesota